Spencer, J.
This is an action brought by Richard F. Cast against the executor and residuary trustee to construe' the last will and testament of William J. Webermeier. The case was heard on the pleadings and a stipulation of facts. *360The trial court found for the plaintiff and the defendant perfected an appeal to this court.
The pertinent provisions of the will, which was executed August 4, 1966, are as follows: “II. I give, devise and bequeath to Richard Cast, if he survives me, The Northwest Quarter (NW%), and the Northwest Quarter of the Northeast Quarter (NW%, NENi), of Section Fourteen (14), Township Eleven (11), North, Range Two (2) East, Seward County, Nebraska, together with all tangible personal property located thereon. If the said Richard Cast does not survive me, then I give, devise and bequeath the property described in this paragraph to such issue of Richard Cast as survive me.
“HI. I give, devise and bequeath to Richard Cast, should he survive me, all right, title and interest which I shall die seized in and to the South Half (S%) of Section One (1), Township- Nine (9) North, Range Two (2) East, Seward County, Nebraska, together with all tangible personal property located thereon, including, but not limited to all livestock, equipment, household goods and furnishings, all of which is subject to the following terms and conditions:
“A. The said Richard Cast or one of his children shall, within a period of one year after my death, move to and occupy said farm as his or her residence and domicile, and continuously maintain the same thereon for a period of twenty-five (25) years.
“B. The member of the Richard Cast family so occupying said real estate shall, within a period of one year after my death, by appropriate legal action, add the name ‘Webermeier’ to his or her legal name.
“C. If any of the above conditions shall not be met during the period described in Paragraph IIIA, or should there be a subsequent violation of any of the said conditions during said period of time, title to said real estate shall revert to the residuary legatee specified in Paragraph VI of this will.” (Italics supplied.)
At the date of his death on January 12, 1968, William *361J. Webermeier was the sole owner of the northwest quarter and the northwest quarter of the northeast quarter of Section 14, Township 11 North, Range 2 East, Seward County, Nebraska, but owned only an undivided one-half interest in the south half of Section 1, Township' 9 North, Range 2 East, Seward County, Nebraska. He also died possessed of tangible personal property of a value in excess of $500,000. The other undivided one-half interest in the south half of Section 1 was owned by an incompetent sister of deceased, Ida Marie Cast, the mother of plaintiff. Plaintiff is the only child and the sole and only heir of said Ida Marie Cast, who at the time of the hearing herein was 74 years of age. At all times from and subsequent to October 15, 1930, Ida Marie Cast has been an incompetent person, and until his death was under the care and custody of William J. Webermeier, her brother and corut-appointed guardian.
Plaintiff, who has been a resident of Amarillo, Texas, for the past 10 years, was- 47 years of age at the time of the hearing, and the father of four children ranging in age from 8 to 21 years. He is a graduate geologist and for the past 7 years has been employed by a petroleum company in Amarillo in the capacity of district geologist. Because of his activities in his profession and in the Amarillo community, he has established himself professionally and socially under the name of Richard F. Cast.
In his petition plaintiff informs the court that he accepts the devise and bequest of real estate and personalty under paragraph III, but that the terms and provisions of subparagraphs A, B, and C of said paragraph III are equivocal, ambiguous, vague, indefinite, -uncertain, and inherently questionable as to legality under the laws of Nebraska, and that plaintiff will, upon construction thereof, accept and comply with such conditions and provisions as may be determined valid and controlling by the court.
Plaintiff contends that subparagraphs A, B, and C are *362void for one or more of the following reasons: (a) Testator was not the owner of the entire interest and title in the real estate, and could not impose requirements as to occupancy and use of said real estate contrary to the ownership and title of the other undivided one-half interest; (b) the exceptions are an attempted restraint as to alienation and use of the real estate, and are inconsistent and repugnant with the grant of a clear and unequivocal fee simple title in paragraph III; (c) said property is under the control of testator’s personal representatives who prevent compliance with subparagraph A; (d) the requirement as to the addition of the name “Webermeier,” if strictly construed as requiring its addition and use as a surname, applies equally to male and female children, and with respect to female children would be in restraint on third parties who are strangers to the gift and devise, and therefore against public policy; (e) the requirements' are an attempt to condition the title upon the performance of third parties, the children of plaintiff, and are therefore unreasonable and unlawful restraints; (f) the purported reversion in subparagraph C is void as the alleged testamentary trust is void for want of a beneficiary; and (g) all of said restrictions are void as being unnatural, unreasonable, impossible of performance, contrary to public policy, and illegal restraints against alienation.
Plaintiff devotes 20 pages of his brief to an attack on the right of the defendant to prosecute an appeal herein. There is no merit in plaintiff’s position and we do not deem it necessary to encumber this opinion with a discussion of those issues. Suffice it to say that plaintiff brought this action against the defendant not only as Executor but also as Trustee and Residuary Legatee and Devisee of the Last Will and Testament and Estate of William J. Webermeier, deceased. Before attempting to determine the exact nature of the estate created by the devise, we consider the legality of the conditions imposed.
*363A testator has a right to dispose of his property in any manner he sees fit and to attach any conditions to its possession and enjoyment, provided no positive rule of law or public policy is infringed, and it is the duty of the courts to enforce the will of the testator under this limitation in accordance with his intention, as expressed by the words used. See In re Estate of Smith, 117 Neb. 776, 223 N. W. 17.
The will herein uses words and language which clearly indicate the intent of the testator to condition the devise and bequest upon the conditions expressed. Do these conditions violate any positive rule of law or any public policy?
We consider first the condition that the member of plaintiff’s family occupying the real estate in question add the name “Webermeier” to his or her own real name. The legality of a condition that a devise or bequest be dependent upon a change of name has previously been passed on by this court. Smith v. Smith, 64 Neb. 563, 90 N. W. 560, involved a condition that a devisee should be christened and baptized by a certain name and no other, and that he should maintain and be known by that name during his natural life. The evidence disclosed that he violated the condition. This court held the condition to be reasonable and enforceable and one that the testator could reasonably impose. It divested the devisee of the estate which it determined had vested conditionally.
The validity of a requirement that the beneficiary must reside on certain premises is well established. See collection of citations at 35 A. L. R. 2d, II, § 3, p. 391. A more serious contention is that testator was the owner of only an undivided one-half interest in the south half of Section 1, and consequently could not impose conditions involving the entire farm. The other one-half interest was owned by testator’s incompetent sister who is the plaintiff’s mother. The farm was the home place and was known as the “Webermeief” < farm. Tes*364tator had controlled it for 37 years as a part owner and as the guardian for his incompetent sister.
Subparagraph A provides that plaintiff or one of his children occupy the farm as his or her residence for a period of 25 years. The trial court held this provision was an attempted condition subsequent which failed because it is an impossible condition, and that plaintiff received the title to the farm in fee simple absolute. There is no question it was beyond the testator’s power to give exclusive occupancy to the entire farm for 25 years after his death. This could only be done with the cooperation and consent of the guardian of the incompetent and her heirs after her death. However, the will does not say this. What it says is that the plaintiff or a member of the plaintiff’s family shall move on and occupy the farm as his or her residence and domicile continuously for a period of 25 years. Testator was a tenant in common, holding by the “ ‘moiety or half and by the whole.’ ” 20 Am. Jur. 2d, Cotenancy and Joint Ownership, § 7, p. 98.
“A tenant in common has an interest in the possession of every part of the common property and has the right to occupy the whole of the property and every part thereof, but he is not entitled to exclusive possession of the whole or of any particular part, as against the other cotenants, except by agreement with them.” 86 C. J. S., Tenancy in Common, § 25, p. 383.
Here, the devise is to the only child and the sole and only heir of the incompetent cotenant. Obviously, the testator knew the situation. He knew that the devisee and his family were nonresidents of the State of Nebraska. He knew that he owned only an undivided one-half interest, and that the devisee was the sole and only heir of the incompetent cotenant. Whatever his motive, and there could have been several, his intent is not ambiguous or obscure. It is apparent that he was attempting to perpetuate the Webermeier name and to keep the occupation and possession of the property in the Weber*365meier line for a period of 25 years subsequent to Ms death. It is also apparent that if the conditions were not met, he wanted the property to vest in the residuary devisee for the benefit of the “William Webermeier Scholarship Fund Trust.”
The provisions and conditions of a will are to be construed by the courts with a view of carrying out the intention of the testator. The basic object of will construction is to ascertain the intent and purpose of the testator as shown by the will, and then to give that intention effect if not contrary to law. National Bank of Commerce Trust & Savings Assn. v. Crowell Memorial Home, 181 Neb. 341, 148 N. W. 2d 304. The intention wMch must be given effect is the intention which the testator expressed by the language employed in Ms will. In re Estate of Zents, 148 Neb. 104, 26 N. W. 2d 793.
The trial court held that testator’s dominant intent was to give Ms interest in the farm to his closest competent relative, his nephew. With this we cannot agree. The intention of the testator is not to be ascertained by subtle rules of construction or obscure legal principles and technicalities, but by the ordinary meamng of the language employed by the testator in Ms will. When we compare the outright bequest made to the nephew in paragraph II with the explicitly conditioned bequest in paragraph III, can we say testator intended that a fee simple title would ever vest in the nephew without restriction? It is of interest to note that in paragraph II there is a provision for his issue in event of the death of the plaintiff. There is none in paragraph III. It is much more reasonable to conclude that testator’s dominant intent was to force compliance with the conditions if the nephew was to have Ms interest in the land. The dominant intent was to bring a member of the family back to the farm and to perpetuate the family name, and that if either condition failed, the devise over was to be effective. This is the intent inherent in the words, “* * * all of wMch is subject to the following terms and *366conditions: * * To hold otherwise is to defeat the intent of the testator.
The size of testator’s estate and the list of his securities in the record indicate that he was a man of at least average intelligence. He had been the guardian of his sister, the plaintiff’s mother, for 37 years and would be thoroughly familiar with her finances as well as with the problems inherent in the divided title. The fact that no provision was made in the will for the incompetent would indicate she had no financial problems. The conditional devise was made to the only person who might be in a position to influence the new guardian relative to the occupancy and possession of the farm. It is no strained construction to find that among other reasons testator was attempting to avoid a partition and sale by returning at least one member of the plaintiff’s family to the farm for a period of 25 years.
The devise in paragraph III, as a part thereof, includes the words: “* * * all of which is subject to the following terms and conditions.” We have said that a devise which conveys property in fee simple to which conditions are attached and in violation of which forfeiture may be declared by contingent devisees, creates an estate in fee simple subject to conditions subsequent. See, Ohm v. Clear Creek Drainage Dist., 153 Neb. 428, 45 N. W. 2d 117; Watson v. Dalton, 146 Neb. 78, 18 N. W. 2d 658.
There is a suggestion that we are dealing here with conditions precedent as well as subsequent. Conditions precedent are those which must take place before an estate can vest or be enlarged; and if land is conveyed or devised on a condition precedent the title will not pass until the condition is performed. Conditions subsequent are those which in terms operate on the estate conveyed or devised and render it liable to be defeated for breach of condition. 28 Am. Jur. 2d, Estates, § 132, p. 246.
The devise is more in the nature of a conditional limitation than a condition subsequent. 2 Washburn on *367Real Property (6th Ed.), § 1640, p. 582, speaking of the rules applicable to conditional limitations and the distinction between them and contingent remainders in one class of cases and conditions of common law in another, says this distinction: “* * * is often exceedingly nice, and yet very important in its consequences. As an illustration, if an estate is limited to A until B return from Rome, and after B return to C, the limitation is a contingent remainder, and good as such. But if the estate had been limited to A, which would be for life if no words of inheritance were annexed, provided that if B return from Rome the estate should go to C, the limitation, though precisely the same in effect as the first, would be, not a remainder, but a conditional limitation. In the one case, if C’s estate comes into effect at all, it is after the prior estate had determined by the natural expiration of the time for which it was limited; whereas, in the other, C’s estate, if it took effect, came in and displaced the prior estate before its natural termination, and took its place as a substitute therefor. Then, again, though the estate of A is a conditional one, liable to be defeated by the happening of a contingent event, it is not a case of condition at the common law, where to determine an estate for a breach of it required an entry by the grantor or his heirs, who thereby regained the estate originally parted with; but it is a case where the estate is wholly parted with by the grantor, no interest being left in him, and passes at once, upon the happening of the event, to him to whom it is limited. That contingent event, when it happens, is the limitation of the first estate granted; and the estate, instead of going back to the original grantor, goes over, eo instanti, and without any act but that of the law, to the party named in the very gift itself of the estate, as the one to take it in that event. In case of a condition at common law, if the estate granted is defeated by the happening of the event, and the re-entry by the grantor, it is restored to or revests in the grantor as of his original *368estate. If it determines by its original limitation, or the natural expiration of the estate as first granted, it reverts at once, and without any act on his part, to the grantor. If it determines by being defeated by the contingent event before its natural expiration, it goes in the case above supposed to the second party, or grantee, in the nature of a remainder, technically constituting, as above stated, a conditional limitation.”
We have here what is referred to as a determinable, qualified, or base fee, because the property passes over to a third party upon defeasance rather than reverting to the grantor and his heirs, as is the situation with a true condition subsequent. See 28 Am. Jur. 2d, Estates, § 22, p. 99, and note 4, § 139, p. 253. The devise over to the residuary devisee is an executory interest, or an estate created in a third person upon the defeasance of the prior estate in the same property. It lies within the general class of future estates which may be created in some person other than the transferor. 28 Am. Jur. 2d, Estates, § 333, p. 538.
Plaintiff is required to take affirmative action — move on the land and change name — and unless that action is taken within the time limited, there is a devise over. It is obvious, therefore, that the testator intended to create an estate upon a special or conditional limitation, and did not intend the estate to permanently vest unless the plaintiff took the affirmative action. Time for compliance was necessary and the time limited, 1 year, was well within the time necessary to probate the will and to administer an estate of this size. The words used are words of limitation rather than condition because they circumscribe the continuance of the estate and mark the period which is to determine it.
It is not material here whether we are dealing with a conditional limitation or a condition subsequent. The result would be the same. Plaintiff calls attention to section 76-299, R. R. S. 1943, which provides that the possibilities of a reverter or right of entry for breach *369of condition subsequent are not alienable or devisable. Plaintiff misconstrues the statute as it may apply to this case. To adopt his construction would contravene the plain language of the statute. This particular section must be construed in conjunction with the sections immediately following it. To accept plaintiff’s construction would require a holding that it is now impossible to provide for reverter or rights of entry or reentry, on breach of a condition subsequent. This patently is not the case. To so hold would require us to nullify the intent of sctiom 76-2,100, R. R. S. 1943, which provides: “At the termination of a trust, however effected, any right of entry or reentry for breach of condition subsequent and any possibility of reverter heretofore or hereafter reserved by or to the trustee and affecting land in this state ceases and determines as to the trustee, but shall, at such termination pass to the person or persons who receive the assets of the trust.” (Italics supplied.)
It is also to be noted that the words “hereafter reserved” appear in section 76-2,101, R. R. S'. 1943, and the words “hereafter created” appear in section 76-2,102, R. R. S. 1943. It is further to be noted that section 76-2,102, R. R. S. 1943, also provides that the possibility of reverter or rights of entry or reentry for breach of conditions subsequent shall be valid for a period of 30 years from the date of the creation of the condition or possibility of reverter. We interpret section 76-299, R. R. S. 1943, to mean that after the possibilities of reverter or right of entry or reentry for breach of condition subsequent are created, they cannot be thereafter conveyed or devised and must terminate within 30 years. In the instant case, if we construe the devise as a condition subsequent, the possibility of reverter terminated by its own terms within the 30-year period.
Plaintiff in his petition stated that he would accept and comply with such conditions and provisions as were determined valid and controlling by this court. To re*370ceive the benefit of paragraph III, the plaintiff must make an honest effort to comply with the conditions. The year is now past, and no attempt was made to comply because of the litigation. However, plaintiff’s offer was of record within the time limited and he was within his rights in seeking a construction of the will, so plaintiff should be permitted a reasonable period to comply with said conditions. Where there has been an honest effort to comply, conditions subsequent should be liberally construed to avoid forfeiture. See Erskine v. Board of Regents, 170 Neb. 660, 104 N. W. 2d 285. We determine that plaintiff should be allowed 6 months from the entry of the mandate herein to comply with the conditions subsequent. In the event of noncompliance, the property passes under subparagraph C of paragraph in to the residuary legatee and devisee for the benefit of the “William Webermeier Scholarship Fund Trust.”
For the reasons given, the judgment of the trial court is reversed and the cause is remanded for the entry of a judgment in conformity with this opinion.
Reversed and remanded.